Citation Nr: 0939425	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-26 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease (PVD) of the lower extremities, to include as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for an above-the-knee 
amputation of the right leg (right exploration with arterial 
thrombectomy, popliteal bypass graft, and amputation above 
the knee), to include as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for pancreatitis, to 
include as secondary to herbicide exposure or to service-
connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the benefits sought on appeal.  

The issue of entitlement to service connection for 
pancreatitis is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  It is as likely as not that the Veteran's peripheral 
vascular disease of the lower extremities is proximately due 
to or the result of his service-connected diabetes mellitus.

2.  It is as likely as not that the Veteran's above-the-knee 
amputation of the right leg is proximately due to or the 
result of his peripheral vascular disease.


CONCLUSIONS OF LAW

1.  Service connection for peripheral vascular disease of the 
lower extremities is warranted.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (a) (2006), (2009).
2.  Service connection for an above-the-knee right leg 
amputation is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (a) (2006), (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for the 
Veteran's peripheral vascular disease of the lower 
extremities and above-the-knee right leg amputation herein 
constitutes a complete grant of the benefit sought on appeal, 
no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 and the implementing 
regulations.  

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for cardiovascular-renal disease if manifest to a 
degree of 10 percent or more within one year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

During the pendency of the Veteran's claim, the Board notes 
that the provisions of 38 C.F.R. § 3.310 were amended, 
effective October 10, 2006; however, the new provisions state 
that service connection may not be awarded on the basis of 
aggravation without establishing a pre-aggravation baseline 
level of disability and comparing it to the current level of 
disability.  38 C.F.R. § 3.310(b).  Although the stated 
intent of the change was merely to implement the requirements 
of Allen, supra, the Board finds that the new provisions 
amount to a substantive change to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
Veteran as it does not require the establishment of a 
baseline level of disability before an award of service 
connection may granted.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that service connection is warranted for the Veteran's 
peripheral vascular disease of the lower extremities and 
above-the-knee amputation of the right leg.

The Veteran's service treatment records are void of any 
findings, complaints, symptoms or diagnoses attributable to 
PVD or an amputation of the right leg.

VA medical records indicate that the Veteran underwent 
surgery for a right above-the-knee amputation in May 2001 
that his physician opined was due to ischemia of the right 
leg secondary to peripheral vascular disease and diabetes 
mellitus.  In April 2002, the physician that performed the 
Veteran's amputation opined that there was no doubt that 
diabetes played a significant role in his progressive 
atherosclerosis which lead to the occlusion of his 
superficial femoral artery, distal progression of his 
peripheral vascular disease, and ultimate failure of his 
bypass grafts resulting in the amputation.

The Veteran underwent a VA arteries, veins, examination in 
June 2002 at which time the examiner opined that since the 
Veteran's peripheral vascular disease preceded his diabetes 
mellitus diagnosis, it is more likely than not that other 
factors such as age, sex, and smoking are responsible for his 
peripheral vascular disease.  However, no rationale for the 
opinion was provided.

VA treatment records include a September 2002 report which 
indicates that the Veteran was known to have severe 
peripheral vascular disease with resultant amputation of 
right lower extremity.  In January 2005, another VA physician 
opined that the Veteran underwent a right leg amputation due 
to his service-connected diabetes.  In August 2006, the 
Veteran's private physician indicated that he had treated the 
Veteran since 1997 opined that the right leg amputation was 
the result of his diabetes, the diagnosis of which preceded 
his amputation.

In September 2006, the Board requested an opinion as to 
whether the Veteran's service-connected diabetes mellitus 
contributed to or aggravated the Veteran's above-the-knee 
amputation of the right leg.  Pursuant to that remand, the 
Veteran underwent a VA residuals of amputation examination in 
October 2006 and presented with a history of an above-the-
knee amputation of the right leg in 2001.  Prior to that, he 
had a femoral popliteal and iliac bypass on the right leg 
which lasted about a year, then became "dead" and required 
amputation.  The examiner indicated that review of the claims 
file showed that the Veteran was diagnosed with diabetes in 
August 2000.  The claims file also indicated that he had a 
femoropopliteal procedure of the right leg in May 2000.  He 
subsequently had vascular occlusion and required an 
embolectomy when he presented with acute ischemia of the 
lower extremity in May 2001.  At that time, he had total 
occlusion of his superficial femoral artery and poor 
collateralization around the knee with extreme vascular 
disease of the right lower extremity and no further 
procedures could be done to save the leg so he underwent an 
above-the-knee amputation.  The examiner opined that the 
Veteran had several risk factors for developing vascular 
disease including male sex, essential hypertension, and heavy 
cigarette smoking and that the onset of vascular disease was 
documented to have occurred prior to the diabetes diagnosis.  
Therefore, it could not be said that diabetes is the cause of 
the Veteran's vascular disease.  

The October 2006 examiner further opined, however, that the 
Veteran had worsening vascular disease over the year after 
the diagnosis of diabetes and that it is more likely than not 
that the diabetes contributed to the worsening of his 
vascular disease which resulted in the amputation of his 
right lower extremity above the knee.  The examiner finally 
opined that diabetes is the least likely contributing factor 
because the other risk factors were long established and the 
Veteran had well-established vascular disease on the basis of 
those factors well before the diabetes which was only 
diagnosed one year prior to the amputation.  In a September 
2007 addendum, the examiner was unable to determine the 
degree of the vascular disease aggravation by diabetes 
without resorting to speculation.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

With regard to whether the Veteran is entitled to service 
connection for PVD secondary to his service-connected 
diabetes mellitus, the Board finds that it is at least as 
likely as not that the Veteran's PVD is proximately due to or 
the result of his diabetes mellitus.  Here, the Board finds 
that the October 2006 VA opinion is the most persuasive 
evidence.  In October 2006, the VA examiner opined that it is 
more likely than not that diabetes contributed to the 
worsening of his vascular disease.  In other words, the 
examiner opined that the Veteran's PVD was aggravated by his 
service-connected diabetes mellitus.  The October 2006 
opinion was made by a VA examiner based upon a review of the 
claims file and a current examination.  The Board has 
considered the June 2002 VA opinion that since the Veteran's 
PVD preceded the diagnosis of diabetes mellitus, it is more 
likely than not that other factors such as age, sex, and 
smoking are responsible for his peripheral vascular disease.  
However, while that opinion has probative value, it was not 
based on a recent examination and is less persuasive than the 
October 2006 examination which has a greater depth of detail 
and medical history reviewed at that examination.

With respect to whether the Veteran is entitled to service 
connection for an above-the-knee amputation of the right leg, 
the Board finds that it is at least as likely as not that the 
above-the-knee amputation of the right leg is proximately due 
to or the result of the Veteran's service-connected PVD based 
on the October 2006 VA opinion that it is more likely than 
not that diabetes contributed to the worsening of his 
vascular disease which resulted in the amputation of his 
right lower extremity above the knee.  This opinion is 
further supported by September 2002 and January 2005 VA 
opinions, and an August 2006 private opinion that the 
Veteran's right leg amputation was due to his service-
connected type II diabetes mellitus.

A causal link is not required for service connection on a 
secondary basis.  A showing that the service-connected 
disability aggravates the condition at issue will also 
satisfy the requirements for service connection on a 
secondary basis.  In such cases, only the portion 
attributable to the service-connected disability will qualify 
for compensation.  Allen v. Brown, 7 Vet. App. 39 (1995).

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that service 
connection for peripheral vascular disease of the lower 
extremities and an above-the-knee amputation of the right leg 
is warranted.  After reviewing the evidence, the Board finds 
that there is a reasonable basis to find that it is as likely 
as not that at least some degree of the Veteran's peripheral 
vascular disease is related to his service-connected diabetes 
mellitus and that his above-the-knee amputation of the right 
leg is proximately due to or the result of his service-
connected peripheral vascular disease.  Therefore, the Board 
finds that service connection for peripheral vascular disease 
of the lower extremities and an above-the-knee amputation of 
the right leg is warranted.  The Board has resolved all 
reasonable doubt in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for peripheral vascular disease of the 
lower extremities is granted.

Service connection for an above-the-knee amputation of the 
right leg is granted.



REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim for service connection for pancreatitis.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

As an initial matter, the record includes private medical 
records from Dr. C. R. dated in July 2003 and November 2003.  
However, in November 2004, the physician indicated that he 
had treated the Veteran since 1986.  Accordingly, the 
physician's complete private treatment records should be 
obtained.

The Veteran contends that he currently has pancreatitis that 
is related to his service.  Specifically, he contends that he 
has pancreatitis that is related to herbicide exposure during 
service.  Alternatively, he contends that his pancreatitis is 
related to his service-connected diabetes mellitus.

Private treatment records dated in July 1990 reflect a 
diagnosis of acute pancreatitis.  An August 1990 private 
treatment record reflects a diagnosis of resolving acute 
pancreatitis.  A February 1992 report shows a diagnosis of 
chronic pancreatitis, resolved.

An August 1990 VA medical record reflects a history of acute 
pancreatitis ten years ago.  However, a February 2008 report 
reflects a diagnosis of inactive pancreatitis.

The Veteran underwent a VA diabetes mellitus examination in 
June 2002 at which time the examiner noted that a review of 
the claims file showed that the Veteran had several episodes 
of pancreatitis which is a well-established cause of 
diabetes.  The examiner indicated that the Veteran's case was 
discussed with the staff endocrinologist who opined that it 
is "very likely his diabetes [was] primarily caused by 
repeated bouts of pancreatitis."  However, on examination 
the Veteran's diagnoses did not include pancreatitis.

Private treatment records include a November 2003 private 
opinion from Dr. C. R. that the Veteran's diabetes mellitus 
was due to recurring pancreatitis.  The physician also 
reported that the Veteran had a military history of exposure 
to Agent Orange and developed evidence of pancreatitis.  The 
physician opined that the Veteran was a diabetic and to a 
reasonable degree of medical certainty his pancreatitis was 
caused by Agent Orange.  At a November 2004 personal hearing, 
the physician testified that certain medications prescribed 
to treat the Veteran's diabetes mellitus damaged his 
pancreas.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Accordingly, a remand is needed to 
determine whether the Veteran currently has pancreatitis or 
other disorder of the pancreas and if so, whether any current 
disorder of the pancreas is related to the Veteran's service, 
to include herbicide exposure.  The examiner should 
specifically reconcile the opinion with the other opinions of 
record, including the June 2002 VA and November 2003 and 
November 2007 private opinions.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Dr. C. R. 
and any additional providers and treatment 
records identified by the Veteran.  All 
attempts to secure the records must be 
documented in the claims folder.

2.  Schedule a VA examination to determine 
the nature and etiology of any current 
disorder of the pancreas, including 
pancreatitis.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile the opinion with all other 
opinions of record, including the June 
2002 VA, and November 2003 and November 
2004 private opinions.  The rationale for 
all opinions must be provided.  
Specifically, the examiner should provide 
the following information:

(a)  Diagnose any current disorder of 
the pancreas, including pancreatitis.
    
(b)  Is it as likely as not (50 percent 
or more probability) that any disorder 
of the pancreas, including 
pancreatitis, was incurred in or 
aggravated by the Veteran's service, 
including exposure to herbicides?  The 
examiner must consider the Veteran's 
statements regarding continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not 
comment on Veteran's report of in-
service injury and relied on lack of 
evidence in service medical records to 
provide negative opinion).

(c)  Is it as likely as not (50 percent 
probability or more) that any disorder 
of the pancreas, including 
pancreatitis, is proximately due to or 
the result of the Veteran's service-
connected diabetes mellitus or any 
other service-connected disability, or 
medications prescribed to treat any 
service-connected disability?

(d)  Is it as likely as not (50 percent 
probability or more) that any disorder 
of the pancreas, including 
pancreatitis, has been aggravated by 
the Veteran's service-connected 
diabetes mellitus or any other service-
connected disability, or medications 
prescribed to treat any service-
connected disability?

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraph, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


